ORDER DENYING PETITION FOR CLARIFICATION AND CORRECTION OF OPINION AND PETITION FOR RECONSIDERATION OF LONESOME FOX CORPORATION
This case came on before the court upon the Petition for Clarification and Correction of Opinion filed herein by the State Board of Control and the Petition for Reconsideration of Lonesome Fox Corporation, and the court, having reviewed the file and record of the court and being fully advised in the premises, finds that the Petition for Clarification and Correction of Opinion and the Petition for Reconsideration of Lone*784some Fox Corporation should be denied, and it therefore is
ORDERED that the Petition for Clarification and Correction of Opinion filed herein on behalf of the State Board of Control and the Petition for Reconsideration of Lonesome Fox Corporation be, and the same hereby are, denied.